 Case 0:20-cv-62530-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                  Ft. Lauderdale Division

                   Case Number:

     PATRICK S. SMITH,

                Plaintiff,

     vs.

     DCRX HOLDINGS CORP. and
     DIABETIC CARE RX, LLC,

                Defendants.
                                          /

     Complaint for Damages and Injunctive Relief — Jury Trial Demanded

                  Count I — Age Discrimination Under the ADEA

           Plaintiff, Patrick S. Smith, sues defendants, DCRX Holdings Corp. and

     Diabetic Care Rx, LLC, and as grounds shows:

                                      Introduction

           1.    This is an age- and disability-discrimination action brought

     pursuant to the Age Discrimination in Employment Act, 29 U.S.C. § 621, et

     seq. (“ADEA”) and the Americans with Disabilities Act (ADA), 42 U.S.C. §

     12112 et. seq., as amended by the Americans with Disabilities Amendments

     Act of 2008. Patrick S. Smith, a 68-year-old cancer victim, sues DCRX

     Holdings Corp. and Diabetic Care Rx, LLC (“DCRX). DCRX fired him,




aa
pa   The Amlong Firm ! 500 Northeast Fourth Street !   Fort Lauderdale, FL 33301   !   954.462.1983
Case 0:20-cv-62530-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 2 of 7




  notwithstanding that the company was operating at a substantial profit,

  fewer than five months after learning that he had been diagnosed with

  cancer; it replaced him with a CEO 12 to 13 years his junior. Mr. Smith

  seeks all legal and equitable relief available under the ADEA and ADA, as

  well as his costs, including reasonable attorneys’ fees.

                           Jurisdiction, Parties, Venue

        2.     This court has jurisdiction pursuant 28 U.S.C. §§ 1331 (federal

  question).

        3.     Venue is proper in the Southern District of Florida pursuant to 28

  U.S.C. § 1391(b) because the claims arose here and the defendants are

  subject to personal jurisdiction here.

        4.     At all material times, plaintiff Patrick S. Smith was protected by:

               a.     the ADEA because he is over forty years of age and was

  an “employee” as contemplated by the ADEA, and

               b.    the ADA because:

                     i.    he was a “qualified individual,” as envisioned by 42

  U.S.C. §§ 12111(8) and 12112(b)(4), or

                     ii.   he was perceived as having an impairment, as

  envisioned by 42 U.S.C. §§ 12102(1)(C) and (3)(A).

        5.     At all times material, defendants:




                                                                       Page 2 of 7
Case 0:20-cv-62530-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 3 of 7




              a.    DCRX Holdings Corp. was a Delaware corporation with its

  principal place of business, i.e., its production facilities and corporate “never

  center,” in Pompano Beach, Florida;

              b.    Diabetic Care Rx, LLC, is a Florida liability company, the

  managing member of which, DCRX Acquisition Corp., is headquartered in Los

  Angeles, California.,

              c.    The corporate entities (jointly, “DCRX”) are an “employer”

  as envisioned by the ADEA and the ADA.

                     Satisfaction of Conditions Precedent

        6.    Mr. Smith, on or about November 19, 2020, filed a Charge of

  Discrimination with the Equal Employment Opportunity Commission

  (“EEOC”) pursuant to the ADEA and the ADA.

        7.    The EEOC, at Mr. Smith’s request and based on the EEOC’s

  having determined that it would not be unlikely able to complete the

  administrative processing of the charge within 180 days, issued Mr. Smith a

  Notice of Right to Sue (Issued on Request).

                               General Allegations

        8.    DCRX hired Mr. Smith in 2014 when it had sales of

  approximately $4 million and was operating at a $3 million loss.

        9.    During the ensuing six years, Mr. Smith grew DCRX to the point

  that its annual sales were $26-30 million, yielding substantial profits.




                                                                        Page 3 of 7
Case 0:20-cv-62530-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 4 of 7




        10.   Sales performance continued to be positive in 2020, even

  through COVID-19 restricted in-person access to customers.

        11.   DCRX informed Mr. Smith without warning Friday, October 9 that

  the owners, venture capitalists, “just wanted to make a change,” and that

  his replacement, Philip Keogh, who is substantially younger, i.e., 12 and 13

  years, would start Monday, October 12.

        12.   DCRX’s actions, more particularly alleged above, constituted

  violations of the Age Discrimination in Employment Act, 29 U.S.C. § 621, et

  seq., and were done willfully with knowing and or reckless disregard of the

  ADEA’s proscriptions.

        13.   As a direct, natural, proximate and foreseeable result of DCRX’s

  actions, Mr. Smith has lost wages and benefits in the past and will suffer

  additional losses in the future.

        14.   DCRX’s treatment of Mr. Smith constituted a wilful violation of

  the ADEA, entitling Mr. Smith to recover liquidated damages.

        15.   Mr. Smith is entitled to be awarded reasonable attorney’s fees

  and litigation expenses pursuant to 29 U.S.C. § 626(b).

        WHEREFORE, plaintiff, Mr. Smith, prays that this Court will:

        a.    issue a judgment that Mr. Smith’s termination by DCRX was a

  violation of Mr. Smith’s rights against age discrimination under the ADEA;

        b.    enjoin DCRX from continuing to violate the Mr. Smith’s federally

  protected rights and to make Mr. Smith whole through back pay and



                                                                       Page 4 of 7
Case 0:20-cv-62530-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 5 of 7




  reinstatement or, if that is not feasible as a make-whole remedy, an award

  of front pay;

        c.     grant Mr. Smith judgment against DCRX for back and liquidated

  damages for the violations of the ADEA;

        d.     grant Mr. Smith his reasonable attorneys’ fees and litigation

  expenses against DCRX; and

        e.     provide any other relief that is appropriate.

              Count II — Disability Discrimination Under the ADA

        16.    Mr. Smith realleges and incorporates in Count II the matters set

  forth in ¶¶ 1-3, 4(b) and 5-11.

        17.    Mr. Smith revealed to the board of directors in May 2020 that he

  had been diagnosed in November 2019 with Mantle Cell Lymphoma, a

  rare form of non-Hodgkin lymphoma.

        18.    DCRX’s actions as more particularly alleged above, constituted

  disability discrimination in violation of 42 U.S.C. § 12112(a) and (b)(1).

        19.    As the direct, proximate and foreseeable result of DCRX’s

  actions, Mr. Smith has lost wages and benefits in the past and will suffer

  additional losses in the future and has suffered mental anguish, loss of

  dignity, a diminution of his reputation and other intangible injuries for which

  he is entitled to compensatory damages.




                                                                      Page 5 of 7
Case 0:20-cv-62530-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 6 of 7




        20.   The actions of DCRX and its managing agents constituted a wilful

  and wanton violation of Mr. Smith’s statutory rights against disability

  discrimination.

        21.   Mr. Smith is entitled to be awarded reasonable attorneys’ fees and

  litigation expenses pursuant to 42 U.S.C. § 12133.

        WHEREFORE, plaintiff, Mr. Smith, prays that this Court will:

        a.    issue a judgment that Mr. Smith’s termination by DCRX was a

  violation of Mr. Smith’s rights against age discrimination under the ADEA;

        b.    enjoin DCRX from continuing to violate the Mr. Smith’s federally

  protected rights and to make Mr. Smith whole through back pay and

  reinstatement or, if that is not feasible as a make-whole remedy, an award

  of front pay;

        c.    grant Mr. Smith judgment against DCRX for back pay,

  compensatory damages and punitive damages;

        d.    grant Mr. Smith his reasonable attorneys’ fees and litigation

  expenses against DCRX, and

        e.    provide any other relief that is appropriate.




                                                                       Page 6 of 7
Case 0:20-cv-62530-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 7 of 7




                                   Demand for Jury Trial

         Mr. Smith demands trial by jury on all issues so triable.

                                               Respectfully submitted,


                                               WILLIAM R. AMLONG
                                               Florida Bar No.: 470228
                                               WRAmlong@TheAmlongFirm.com
                                               KAREN COOLMAN AMLONG
                                               Florida Bar No.: 275565
                                               KAmlong@TheAmlongFirm.com

                                               AMLONG & AMLONG, P.A.
                                               500 Northeast Fourth Street
                                               Second Floor
                                               Fort Lauderdale, Florida 33301-1154
                                               (954) 462-1983

                                               Attorneys for the Plaintiff,
                                                    Patrick S. Smith

  \\amlong3\cpshare\CPWin\HISTORY\201006_0001\181C.14




                                                                              Page 7 of 7
